United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 16, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40297
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     DANIEL CASTILLO-MARTINEZ,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-178-4
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel Castillo-Martinez appeals his guilty plea convictions

and 210-month sentences for conspiracy to possess with intent to

distribute more than five kilograms of cocaine and more than 50

grams of methamphetamine, possession with intent to distribute

more than five kilograms of cocaine, and possession with intent

to distribute more than 50 grams of methamphetamine.      He argues

that the district court clearly erred in determining that he was

not entitled to a U.S.S.G. § 3B1.2(b) reduction in his offense

level for a minor role in the offense.   Because Castillo-Martinez

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40297
                               -2-

twice transported a large amount of drugs from Mexico to the

United States and his role of transporting the drugs was

important to the success of the overall drug venture, he has not

shown that the district court clearly erred in determining that

he was not a minor participant under § 3B1.2.   See United States

v. Franco-Torres, 869 F.2d 797, 801 (5th Cir. 1989).

     Castillo-Martinez argues that in view of Apprendi v. New

Jersey, 530 U.S. 466 (2000), 21 U.S.C. § 841 is unconstitutional

on its face and as applied to his case.   As he concedes, this

argument is foreclosed by United States v. Slaughter, 238 F.3d
580, 581-82 (5th Cir. 2000).

     Castillo-Martinez argues, and the Government concedes, that

the judgment erroneously states that Castillo-Martinez was

convicted of aiding and abetting in the possession convictions.

Because the theory of aiding and abetting was not submitted to

the jury, the case is remanded for the limited purpose of

allowing the district court to correct the judgment by omitting

the reference to 18 U.S.C. § 2.   See FED. R. CRIM. P. 36; United

States v. Eakes 783 F.2d 499, 507 (5th Cir. 1986).

     AFFIRMED; REMANDED FOR LIMITED PURPOSE OF CORRECTION OF

CLERICAL ERROR IN JUDGMENT.